EXHIBIT 10.1

Execution Version





SECURITIES PURCHASE

AGREEMENT





Dated as of October 5, 2007

among



     TATONKA OIL AND GAS, INC.,

TATONKA OIL AND GAS COMPANY, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A

--------------------------------------------------------------------------------

TABLE OF CONTENTS               Page      ARTICLE I Purchase and Sale of Notes
and Warrants    1                       Section    1.1    Purchase and Sale of
Notes and Warrants    1                     Section    1.2    Purchase Price and
Closing    1                     Section    1.3    Warrants    2               
     Section    1.4    Warrant Shares    2    ARTICLE II Representations and
Warranties    2                       Section    2.1    Representations and
Warranties of the Company    2                     Section    2.2   
Representations and Warranties of the Purchasers    13    ARTICLE III Covenants 
  15                       Section    3.1    Securities Compliance    15       
             Section    3.2    Registration    15                     Section   
3.3    Inspection Rights    15                     Section    3.4    Compliance
with Laws    16                     Section    3.5    Keeping of Records and
Books of Account    16                     Section    3.6    Reporting
Requirements    16                     Section    3.7    Other Agreements    16 
                   Section    3.8    Reservation of Shares    16               
     Section    3.9    Disclosure of Transactions and Other Material
Information    17                     Section    3.10    Delivery of Securities 
  17                     Section    3.13    Intentionally Left Blank    18     
               Section    3.14    Negative Covenants    18    ARTICLE IV
Conditions    19                       Section    4.1    Conditions Precedent to
the Obligation of the Company to Close and to          Sell the Notes and
Warrants    19                     Section    4.2    Conditions Precedent to the
Obligation of the Purchasers to Close and to          Purchase the Notes and the
Warrants    20    ARTICLE V Transfer Restrictions and Legends    21      ARTICLE
VI Termination    23                       Section    6.1    Termination by
Mutual Consent    23                     Section    6.2    Effect of
Termination    23    ARTICLE VII Indemnification    24                     
 Section    7.1    General Indemnity    24    -i-


--------------------------------------------------------------------------------

Table of Contents (continued)             Page                       Section   
7.2    Indemnification Procedure    24    ARTICLE VIII Miscellaneous    25     
                 Section    8.1    Fees and Expenses    25                   
 Section    8.2    Specific Enforcement; Consent to Jurisdiction    25         
           Section    8.3    Entire Agreement; Amendment    26                 
   Section    8.4    Notices    26                     Section    8.5   
Waivers    27                     Section    8.6    Headings    27             
       Section    8.7    Successors and Assigns    27                   
 Section    8.8    No Third Party Beneficiaries    27                   
 Section    8.9    Governing Law    28                     Section    8.10   
Survival    28                     Section    8.11    Counterparts    28       
             Section    8.12    Publicity    28                     Section   
8.13    Severability    28                     Section    8.14    Further
Assurances    28 


-ii-

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT



     This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October
5, 2007, by and among TATONKA OIL AND GAS, INC., a Colorado corporation (the
“Parent”), TATONKA OIL AND GAS COMPANY, INC., a Colorado corporation (the
“Company”), and the entities listed on Exhibit A hereto (each, a “Purchaser” and
collectively, the “Purchasers”), for the purchase by the Purchasers of the
Company’s Senior Secured Notes Due 2008 (including any Additional Notes, the
“Notes”), and warrants to purchase shares of the Parent’s Common Stock, par
value $0.001 per share (the “Common Stock”).



  The parties hereto agree as follows:





ARTICLE I





Purchase and Sale of Notes and Warrants



                Section 1.1 Purchase and Sale of Notes and Warrants. Upon the
following terms and conditions, the Company or Parent, as the case may be, shall
issue and sell to the Purchasers, and each Purchaser shall, severally but not
jointly, purchase from the Company or Parent, as the case may be, on the Closing
Date (i) a Note in substantially the form attached hereto as Exhibit B, and (ii)
warrants to purchase shares of Common Stock, in substantially the form attached
hereto as Exhibit C (the “Closing Date Warrants”), in each case as set forth
opposite each such Purchaser’s name on Exhibit A hereto, for an aggregate
purchase price to the Company from all Purchasers of $200,000 (the “Purchase
Price”). In addition, the Company may request that the Purchasers purchase
additional Notes in an amount up to $200,000 (the “Additional Notes”), which
shall be purchased only in increments of $100,000, in substantially the form
attached hereto as Exhibit B; provided that Purchasers shall be under no
obligation to purchase such Notes. If Purchasers agree to purchase such
Additional Notes, the Company will authorize the issuance to Purchasers of up to
an amount as determined by the Company in its sole discretion of the Additional
Notes. The Company, Parent and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Regulation D (“Regulation D”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder.

                Section 1.2 Purchase Price and Closing. The Company and Parent,
as the case may be, agree to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Notes and Warrants, in the amounts as set
forth opposite their respective names on Exhibit A. The closing of the purchase
and sale of the Notes and Warrants to be acquired by the Purchasers from the
Company and Parent under this Agreement on the Closing Date shall take place at
the offices of Patton Boggs LLP, 2001 Ross Avenue, Suite 3000, Dallas, Texas
75201 (the “Closing”) at 10:00 a.m., Central Time (i) on or before October 5,
2007, provided, that all of the conditions set forth in Article IV hereof and

 

--------------------------------------------------------------------------------

applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon (the “Closing Date”). The entire Purchase Price
shall be paid by the Purchasers in cash, by wire transfer or in readily
available funds. Each subsequent funding that is to be funded by the Purchasers
pursuant to the Additional Notes on each subsequent funding date shall be made
by wire transfer of immediately available funds to the applicable account of the
Company.

                Section 1.3 Warrants. At the Closing, the Parent shall issue to
each Purchaser such number of Closing Date Warrants to purchase shares of Common
Stock (which shall equal 1% of the fully diluted Common Stock in the aggregate)
as is set forth opposite such Purchaser’s name on Exhibit A hereto, subject to
adjustment as set forth in the Closing Date Warrants. In addition, (a) if the
Purchasers purchase Additional Notes, the Parent shall issue to such Purchasers
additional Warrants to purchase 0.5% of the fully diluted Common Stock for each
$100,000 of Additional Notes purchased, each in the form attached hereto as
Exhibit C and (b) the Parent shall issue to the Purchasers additional Warrants
pursuant to the terms set forth in the Notes, each in the form attached hereto
as Exhibit C (in each case, the “Additional Warrants” and together with the
Closing Date Warrants, the “Warrants”). The Warrants shall be exercisable for
ten (10) years from the date of issuance and shall have an initial exercise
price equal to $0.20.

                Section 1.4 Warrant Shares. The Parent has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to the aggregate number of shares of
Common Stock necessary to effect the exercise of the Warrants. Any shares of
Common Stock issuable upon exercise of the Warrants (and such shares when
issued) are herein referred to as the “Warrant Shares”. The Notes, the Warrants
and the Warrant Shares are sometimes collectively referred to herein as the
“Securities”.



ARTICLE II





Representations and Warranties



                Section 2.1 Representations and Warranties of the Parent and the
Company. In order to induce the Purchasers to enter into this Agreement and to
purchase the Notes and the Warrants, each of the Parent and the Company hereby
makes the following representations and warranties to the Purchasers:

                 (a) Organization, Good Standing and Power. Each of the Parent
and the Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Colorado and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted. The Parent does not have any Subsidiaries
(as defined in Section 2.1(g)) or own securities of any kind in any other
entity, except as disclosed in the Commission Documents (as defined in Section
2.1(f)) or as set forth on Schedule 2.1(g) hereto. The Parent and each such
Subsidiary is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition

-2-

--------------------------------------------------------------------------------

of the Parent or its Subsidiaries and which is material to the Parent and its
Subsidiaries, taken as a whole, or which is likely to materially hinder the
performance by the Company of its material obligations hereunder and under the
other Transaction Documents (as defined in Section 2.1(b) hereof); provided that
“Material Adverse Effect” shall not be deemed to include the impact of effects
arising out of or resulting from changes in general economic conditions which
affect or are reasonably likely to affect the Company to substantially the same
degree as another Person operating in the natural resources industry.

                (b) Authorization; Enforcement. Each of the Parent and the
Company, as the case may be, has the requisite corporate power and authority to
enter into and perform this Agreement, the Registration Rights Agreement, the
Security Agreement, the Notes, the Warrants, and the other agreements and
documents contemplated hereby and thereby and executed by the Company or the
Parent or to which the Company or Parent is party (collectively, the
“Transaction Documents”), and to issue and sell the Notes and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and Parent and the consummation by it of
the transactions contemplated thereby have been duly and validly authorized by
all necessary corporate action, and, except as set forth in Schedule 2.1(b), no
further consent or authorization of the Company or Parent, their Boards of
Directors or their stockholders is required. This Agreement has been duly
executed and delivered by the Company and Parent. The other Transaction
Documents will have been duly executed and delivered by the Company and Parent,
as applicable, at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company and Parent enforceable against the Company and Parent in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

                (c) Capitalization. The authorized capital stock of the Parent
and the shares thereof currently issued and outstanding as of the Closing Date
are set forth on Schedule 2.1(c) hereto. All of the outstanding shares of the
Parent’s Common Stock and any other security of the Company have been duly and
validly authorized. Except as disclosed in the Commission Documents or as set
forth on Schedule 2.1(c) hereto, no shares of Common Stock or any other security
of the Parent are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Parent. Furthermore, except
as disclosed in the Commission Documents or as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Parent is or may become bound to issue additional shares of the
capital stock of the Parent or options, securities or rights convertible into
shares of capital stock of the Parent. Except for customary transfer
restrictions contained in agreements entered into by the Parent in order to sell
restricted securities or as provided on Schedule 2.1(c) hereto, the Parent is
not a party to or bound by any agreement or understanding granting registration
or anti-dilution rights to any individual, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind (a “Person”) with respect to any of its
equity or debt securities. Except as set forth on Schedule 2.1(c), the Parent is
not a party to, and

-3-

--------------------------------------------------------------------------------

it has no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of the Parent. Except as set forth
on Schedule 2.1(c) hereto, the offer and sale of all capital stock, convertible
securities, rights, warrants, or options of the Parent issued prior to the
Closing complied with all applicable federal and state securities laws, and no
holder of such securities has a right of rescission or claim for damages with
respect thereto which could have a Material Adverse Effect. The Parent has
furnished or made available to the Purchasers true and correct copies of the
Parent’s and Company’s Articles of Incorporation as in effect on the date hereof
(the “Articles of Incorporation”), and the Parent’s and Company’s Bylaws as in
effect on the date hereof (the “Bylaws”).

                (d) Issuance of Securities. The Notes and the Warrants to be
issued at the Closing have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Notes and the Warrants shall be validly issued and outstanding, fully paid and
nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind. When the Warrant Shares are issued and paid for in
accordance with the terms of this Agreement and as set forth in the Warrants,
such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind and the holders shall
be entitled to all rights accorded to a holder of Common Stock.

                (e) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and Parent and the consummation by the
Company and Parent of the transactions contemplated hereby and thereby do not
and will not (i) violate any provision of the Articles of Incorporation or
Bylaws or any Subsidiary’s comparable charter documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Parent or any of its Subsidiaries is a party or by which the Parent
or any of its Subsidiaries’ respective properties or assets are bound, (iii)
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature on any property or asset of the Parent or any of its Subsidiaries
under any agreement or any commitment to which the Parent or any of its
Subsidiaries is a party or by which the Parent or any of its Subsidiaries is
bound or by which any of their respective properties or assets are bound (except
as contemplated by the Security Agreement), or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Parent or any of its Subsidiaries or by which any property or asset of
the Parent or any of its Subsidiaries is bound or affected, except, in all cases
other than violations pursuant to clauses (ii), (iii) or (iv) (with respect to
federal and state securities laws) or clause (i) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect.
The business of the Parent and its Subsidiaries is not being conducted in
violation of any laws, ordinances or regulations of any governmental entity,
except for possible (i) violations which singularly or in the aggregate do not
and will not have a Material Adverse Effect; and (ii) violations of
Environmental Laws (the representation and warranty for clause (ii) matters is
set forth under subparagraph (s) below). Neither the Parent nor any of its
Subsidiaries is required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or

-4-

--------------------------------------------------------------------------------

registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Securities in accordance with the terms hereof or thereof
(other than any filings which may be required to be made by the Parent with the
Securities and Exchange Commission (the “Commission”) prior to or subsequent to
the Closing, or state securities administrators prior to or subsequent to the
Closing, or any registration statement which may be filed pursuant hereto or
thereto).

                (f) Commission Documents; Financial Statements. The Common Stock
is registered pursuant to Section 12(g) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and, except as disclosed on Schedule 2.1(f)
hereto, the Parent has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Exchange Act, including material filed
pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing,
including filings incorporated by reference therein, being referred to herein as
the “Commission Documents”). The Parent has delivered or made available (through
the SEC EDGAR website) to the Purchasers true and complete copies of the
Commission Documents filed with the Commission since February 27, 2003. The
Parent has not provided to the Purchasers any material non-public information or
other information which, according to applicable law, rule or regulation, should
have been disclosed publicly by the Parent but which has not been so disclosed,
other than with respect to the transactions contemplated by this Agreement. At
the time of its filing, the Parent’s Quarterly Report on Form 10-QSB for the
fiscal quarter ended July 31, 2007 (the “Form 10-Q”) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and the Form 10-Q did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. At the time of its filing, the Parent’s Annual Report on Form 10-KSB
for the fiscal year ended October 31, 2006 (the “Form 10-K”) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and, at the
time of its filing, the Form 10-K did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Parent included in the Form 10-Q complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission or other applicable rules and regulations with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Parent and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

                 (g) Subsidiaries. Schedule 2.1(g) hereto sets forth each
Subsidiary of the Parent, showing the jurisdiction of its incorporation or
organization and showing the percentage

-5-

--------------------------------------------------------------------------------

of each Person’s ownership of the outstanding stock or other interests of such
Subsidiary. For the purposes of this Agreement, “Subsidiary” shall mean any
Person of which at least a majority of the securities or other ownership
interest having ordinary voting power (absolutely or contingently) for the
election of directors or other Persons performing similar functions are at the
time owned directly or indirectly by the Parent and/or any of its other
Subsidiaries. All of the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, and are fully paid and
nonassessable. There are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Parent nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(g) hereto. Neither the Parent nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.

                (h) No Material Adverse Change. Since October 31, 2006, neither
the Parent nor the Company has experienced or suffered any Material Adverse
Effect, except for operating losses incurred in the ordinary course of business.

                (i) No Undisclosed Liabilities. Except as disclosed on Schedule
2.1(i) hereto, neither the Parent nor any of its Subsidiaries has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those set forth on the balance sheet included in the Form 10-Q or incurred in
the ordinary course of the Parent’s or its Subsidiaries respective businesses
since October 31, 2006, and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Parent or its Subsidiaries.

                (j) No Undisclosed Events or Circumstances. Since October 31,
2006, except as disclosed on Schedule 2.1(j) hereto or in the Commission
Documents, no event or circumstance has occurred or exists with respect to the
Parent or its Subsidiaries or their respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Parent but
which has not been so publicly announced or disclosed.

                (k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Parent or
any Subsidiary, or for which the Parent or any Subsidiary has commitments. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) any indebtedness for borrowed money in excess of $25,000, (B)
any obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business) in excess of $25,000, (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) any obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) any indebtedness in
excess of $25,000 created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets

-6-

--------------------------------------------------------------------------------

acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease with a present value in excess of $25,000, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto in excess of $25,000 due under leases
required to be capitalized in accordance with GAAP. Except as disclosed on
Schedule 2.1(k), neither the Parent nor any Subsidiary is in default with
respect to any Indebtedness.

                (l) Title to Assets. Each of the Parent and the Subsidiaries has
good and marketable title to all of its real and personal property, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances of any nature whatsoever, except as disclosed in the Commission
Documents, for those indicated on Schedule 2.1(l) hereto or such that,
individually or in the aggregate, do not have a Material Adverse Effect. All
leases to real and personal property of the Parent and each of its Subsidiaries
are valid and subsisting and in full force and effect.

                (m) Actions Pending. There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Parent, threatened against the
Parent or any Subsidiary which questions the validity of this Agreement or any
of the other Transaction Documents or any of the transactions contemplated
hereby or thereby or any action taken or to be taken pursuant hereto or thereto.
Except as set forth on Schedule 2.1(m) hereto, there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Parent, threatened against or
involving the Parent, any Subsidiary or any of their respective properties or
assets, which individually or in the aggregate, would have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Parent or any Subsidiary or any officers or directors of the Parent or any
Subsidiary in their capacities as such, which individually, or in the aggregate,
would have a Material Adverse Effect.

                (n) Compliance with Law. The business of the Parent and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or on Schedule
2.1(n) hereto or such that, individually or in the aggregate, the noncompliance
therewith would not have a Material Adverse Effect. The Parent and each of its

-7-

--------------------------------------------------------------------------------

Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The preceding
sentence does not include such permits, consents, authorizations or approvals
that may be required to be obtained in the future for the Parent’s and Company’s
exploration and development activities.

                (o) Taxes. Except as set forth on Schedule 2.1(o) hereto, the
Parent and each of the Subsidiaries has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Parent and the Subsidiaries for all current
taxes and other charges to which the Parent or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on Schedule 2.1(o)
hereto, none of the federal income tax returns of the Parent or any Subsidiary
have been audited by the Internal Revenue Service. The Parent has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against the Parent or any Subsidiary for any period, nor of any basis for any
such assessment, adjustment or contingency.

                (p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto,
the Parent has not employed any broker or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
Transaction Documents.

                (q) Disclosure. To the best of the Parent’s knowledge, neither
this Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchasers by or on behalf of the Parent or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.

                (r) Intellectual Property. Except as set forth on Schedule
2.1(r), the Parent and each of the Subsidiaries owns or possesses all the
Proprietary Rights owned by it and have no knowledge that such rights are in
conflict with the rights of others. As of the date of this Agreement, neither
the Parent nor any of its Subsidiaries has received any written notice that any
Proprietary Rights have been declared unenforceable or otherwise invalid by any
court or governmental agency. As of the date of this Agreement, there is, to the
knowledge of the Parent, no material existing infringement, misuse or
misappropriation of any Proprietary Rights by others. From October 31, 2006 to
the date of this Agreement, neither the Parent nor any of its Subsidiaries has
received any written notice alleging that the operation of the business of the
Parent or any of its Subsidiaries infringes in any material respect upon the
intellectual property rights of others. “Proprietary Rights” shall mean patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing.

-8-

--------------------------------------------------------------------------------

     (s) Environmental Compliance. Except as disclosed on Schedule 2.1(s)
hereto, the Parent and each of its Subsidiaries have obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
Person, that are required under any Environmental Laws, the absence of which
would have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except as set forth on Schedule 2.1(s) hereto, the Parent has
all necessary governmental approvals required under all Environmental Laws and
used in its business or in the business of any of its Subsidiaries (for such
business as is actually being conducted as of the date of this Agreement),
except for such instances as would not individually or in the aggregate have a
Material Adverse Effect. The Parent and each of its Subsidiaries are also in
material compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws. Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Parent or its Subsidiaries that violate any
Environmental Law or that give rise to any Environmental Liabilities, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including, without limitation, underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance. “Environmental Liabilities” means all liabilities of
a Person (whether such liabilities are owed by such Person to governmental
authorities, third parties or otherwise) whether currently in existence which
arise under or relate to any Environmental Law.

                (t) Books and Records; Internal Accounting Controls. The books,
records and documents of the Parent and its Subsidiaries accurately reflect in
all material respects the information relating to the business of the Parent and
the Subsidiaries, the location and collection of their assets, and the nature of
all transactions giving rise to the obligations or accounts receivable of the
Parent or any Subsidiary. The Parent and each of its Subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Parent’s Board of Directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

-9-

--------------------------------------------------------------------------------

                (u) Material Agreements. Except for the Transaction Documents or
as set forth on Schedule 2.1(u) hereto, or those that are included as exhibits
to the Commission Documents, neither the Parent nor any Subsidiary is a party to
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, a copy of which would be required to be filed with the
Commission (collectively, “Material Agreements”) if the Parent or any Subsidiary
were registering securities under the Securities Act. The Parent and each of its
Subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and, to the best of the Parent’s knowledge, are not in default
under any Material Agreement now in effect, the result of which could cause a
Material Adverse Effect. No written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Parent or of any Subsidiary
limits or shall limit the payment of dividends on its Common Stock, except as
set forth on Schedule 2.1(u) hereto.

                (v) Transactions with Affiliates. Except as disclosed in the
Commission Documents or as set forth on Schedule 2.1(v) hereto, there are no
loans, leases, agreements, contracts, royalty agreements, management contracts
or arrangements or other continuing transactions between (a) the Parent, any
Subsidiary or any of their respective customers or suppliers, on the one hand,
and (b) on the other hand, any officer, employee, consultant or director of the
Parent, or any of its Subsidiaries, or any Person owning 5% or more of the
capital stock of the Parent or any Subsidiary or any member of the immediate
family of such Person, officer, employee, consultant, director or 5% or greater
stockholder or any corporation or other entity controlled by such officer,
employee, consultant, director or stockholder.

                (w) Securities Act of 1933. The Parent has complied and will
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Securities hereunder. Neither the Parent nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities, or similar securities to,
or solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws. Neither the Parent nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.

                (x) Governmental Approvals. Except as set forth on Schedule
2.1(x) hereto, and except for the filing of any notice prior or subsequent to
the Closing that may be required under applicable state and/or federal
securities laws (which if required, shall be filed on a timely basis), no
authorization, consent, approval, license, exemption of, filing or registration
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Notes and the Warrants, or for
the performance by the Company and Parent of their obligations under the
Transaction Documents.

                (y) Employees. Neither the Parent nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Except as set forth in the Commission Documents or on Schedule 2.1(y) hereto,
neither the Parent nor any Subsidiary has

-10-

--------------------------------------------------------------------------------

any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Parent or such Subsidiary, which contract or agreement is required to be
disclosed in the Commission Documents but which is not so disclosed. Except as
set forth in the Commission Documents or on Schedule 2.1(y) hereto, since
October 31, 2006, no officer, consultant or key employee of the Parent or any
Subsidiary whose termination, either individually or in the aggregate, could
have a Material Adverse Effect, has terminated or, to the knowledge of the
Parent, has any present intention of terminating his or her employment or
engagement with the Parent or any Subsidiary.

                (z) Absence of Certain Developments. Except as set forth in the
Commission Documents or on Schedule 2.1(z) hereto, since October 31, 2006,
neither the Parent nor any Subsidiary has:

                                (i) issued any stock, bonds or other corporate
securities or any rights, options or warrants with respect thereto other than
under the Parent’s stock option plans;

                                (ii) borrowed any amount or incurred or become
subject to any liabilities (absolute or contingent) except current liabilities
incurred in the ordinary course of business which are comparable in nature and
amount to the current liabilities incurred in the ordinary course of business
during the comparable portion of its prior fiscal year, as adjusted to reflect
the current nature and volume of the Parent’s or such Subsidiary’s business;

                                (iii) discharged or satisfied any lien or
encumbrance or paid any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business;

                                (iv) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
stock, or purchased or redeemed, or made any agreements so to purchase or
redeem, any shares of its capital stock;

                                (v) sold, assigned or transferred any other
tangible assets, or canceled any debts or claims, except in the ordinary course
of business;

                                (vi) sold, assigned or transferred any patent
rights, trademarks, trade names, copyrights, trade secrets or other intangible
assets or intellectual property rights, or disclosed any proprietary
confidential information to any Person except in the ordinary course of business
or to the Purchasers or their representatives;

                                (vii) suffered any substantial losses or waived
any rights of material value, whether or not in the ordinary course of business,
or suffered the loss of any material amount of prospective business;

                                (viii) made any changes in employee compensation
except in the ordinary course of business and consistent with past practices;

-11-

--------------------------------------------------------------------------------

                                (ix) made capital expenditures or commitments
therefor that aggregate in excess of $25,000;

                                (x) entered into any other transaction other
than in the ordinary course of business, or entered into any other material
transaction, whether or not in the ordinary course of business;

                                (xi) made charitable contributions or pledges in
excess of $25,000;

                                (xii) suffered any material damage, destruction
or casualty loss, whether or not covered by insurance;

                                (xiii) experienced any material problems with
labor or management in connection with the terms and conditions of their
employment;

                                (xiv) effected any two or more events of the
foregoing kind which in the aggregate would cause a Material Adverse Effect; or

                                (xv) entered into an agreement, written or
otherwise, to take any of the foregoing actions.

                (aa) Use of Proceeds. The proceeds from the sale of the Notes
and the Warrants will be used by the Company and Parent, as the case may be, (i)
for working capital purposes, and (ii) to pay for the transactions costs and
expenses incurred by the Company and Parent in connection with consummating the
transactions contemplated by this Agreement.

                (bb) Public Utility Holding Company Act and Investment Company
Act Status. Neither the Parent nor the Company is a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the Parent nor the Company is, and as a
result of and immediately upon Closing will be, an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

                (cc) ERISA. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Parent or any of
its Subsidiaries which is or would cause a Material Adverse Effect. The
execution and delivery of this Agreement and the issue and sale of the Notes and
the Warrants will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”); provided that, if any Purchaser, or any Person that owns a
beneficial interest in any Purchaser, is an “employee pension benefit plan”
(within the meaning of Section 3(2) of ERISA) with respect to which the Company
or Parent is a “party in interest” (within the meaning of Section 3(14) of
ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(cc), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Parent or any Subsidiary or by any trade or business,

-12-

--------------------------------------------------------------------------------

whether or not incorporated, which, together with the Parent or any Subsidiary,
is under common control, as described in Section 414(b) or (c) of the Code.

                (dd) Delisting Notification. The Parent has not received a
delisting notification from the OTC Bulletin Board that has not been rescinded,
and, to its knowledge, there are no existing facts or circumstances that could
give rise to the delisting of the Common Stock from the OTC Bulletin Board.

                (ee) Sarbanes-Oxley Act. The Parent is in compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof, except where such noncompliance would not have, individually or
in the aggregate, a Material Adverse Effect.

                (ff) Exemption From Usury. The Notes, the indebtedness evidenced
by the Notes, and the Purchasers, are exempt from the usury provisions under the
laws of the State of Colorado.

                Section 2.2 Representations and Warranties of the Purchasers.
Each of the Purchasers hereby makes the following representations and warranties
to the Company and Parent with respect solely to itself and not with respect to
any other Purchaser:

                (a) Organization and Standing of the Purchasers. If such
Purchaser is an entity, such Purchaser is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.

                (b) Authorization and Power. Such Purchaser has the requisite
power and authority to enter into and perform the Transaction Documents and to
purchase the Notes and the Warrants being sold to it hereunder. The execution,
delivery and performance of the Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, or partners, as the case may be, is required. This Agreement has
been duly authorized, executed and delivered by such Purchaser. This Agreement
and each of the other Transaction Documents constitute, or shall constitute when
executed and delivered, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

                (c) Acquisition for Investment. Such Purchaser is purchasing the
Notes and acquiring the Warrants solely for its own account and not with a view
to or for sale in connection with the distribution thereof. Such Purchaser does
not have a present intention to sell any of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any Person; provided,
however, that by making the representations herein and subject to Section 2.2(e)
below, such Purchaser does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to

-13-

--------------------------------------------------------------------------------

pledge any of the Securities for margin purposes and/or to dispose of any of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company and Parent, (ii) is able to bear the financial risks associated with an
investment in the Securities, and (iii) has been given full access to such
records of the Parent and the Subsidiaries and to the officers of the Parent and
the Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

                (d) Rule 144. Such Purchaser understands that the Securities
must be held indefinitely unless such Securities are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
acknowledges that it is familiar with Rule 144 of the rules and regulations of
the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such Purchaser has been advised that Rule 144 permits resales
only under certain circumstances. Such Purchaser understands that to the extent
that Rule 144 is not available, such Purchaser will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

                (e) General. Such Purchaser understands that the Securities are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and the Company
and Parent are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Securities. Such Purchaser
understands that no United States federal or state agency or any government or
governmental agency has passed upon or made any recommendation or endorsement of
the Securities.

                (f) Opportunities for Additional Information. Such Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company and Parent concerning the financial and other affairs of
the Company and Parent, and to the extent deemed necessary in light of such
Purchaser’s personal knowledge of the Company’s and Parent’s affairs, such
Purchaser has asked such questions and received answers to the full satisfaction
of such Purchaser, and such Purchaser desires to invest in the Company and
Parent.

                (g) No General Solicitation. Such Purchaser acknowledges that
the Securities were not offered to such Purchaser by means of any form of
general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

                (h) Accredited Investor. Such Purchaser is an accredited
investor (as defined in Rule 501 of Regulation D), and such Purchaser has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. Such Purchaser
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.

-14-

--------------------------------------------------------------------------------

                (i) Certain Trading Activity. Notwithstanding the foregoing, no
Purchaser makes any representation, warranty or covenant hereby that it will not
engage in Short Sales (as defined in Regulation SHO under the federal securities
laws) in the securities of the Parent after the time that the transactions
contemplated by this Agreement are first publicly announced; provided, however,
that no Purchaser shall (i) effect any “naked” Short Sales (i.e., selling short
without having borrowed the securities to make delivery) in the securities of
the Parent, or (ii) hold an open short position in the securities of the Parent
that is greater than such Purchaser’s then open long position in the securities
of the Parent. No Purchaser has agreed to desist from purchasing or selling,
long and/or short, securities of the Parent, or “derivative” securities based on
securities issued by the Parent or to hold the Securities for any specified
term.

                (j) Certain Fees. Energy Capital Solutions, L.P., a Purchaser
hereunder and the financial advisor to the Parent, has agreed to waive its
success fee in connection with the purchase of the Securities.



ARTICLE III

Covenants



     Each of the Company and Parent covenants with each Purchaser as follows,
which covenants are for the benefit of each Purchaser and their respective
permitted assignees.

                Section 3.1 Securities Compliance. The Company and Parent shall
notify the Commission, in accordance with its rules and regulations, of the
transactions contemplated by any of the Transaction Documents, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers, or their respective subsequent holders.

                Section 3.2 Registration. The Parent will cause its Common Stock
to continue to be registered under Section 12(b) or 12(g) of the Exchange Act,
will comply in all respects with its reporting and filing obligations under the
Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to this Agreement, and will not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein.

                Section 3.3 Inspection Rights. In the event the Registration
Statement (as defined in the Registration Rights Agreement) is not effective or
has been suspended, and subject to the Purchaser signing a mutually agreeable
Non-Disclosure Agreement and agreeing not to sell (and not to permit any Person
over which it has direct control to sell) any of its securities if it obtains
material non-public information, the Company and Parent shall, subject to
Section 3.9, permit, during normal business hours and upon reasonable request
and reasonable notice, a Purchaser or any employees, agents or representatives
thereof, so long as the Purchaser shall be obligated hereunder to purchase the
Notes or shall beneficially own Notes, or shall own Securities which, in the
aggregate, represent (or would be convertible into or exchangeable for
securities which represent) more than one percent (1%) of the total combined
voting power of all voting securities then outstanding, to examine (but not to
make copies of) the records and books

-15-

--------------------------------------------------------------------------------

of account of, and visit and inspect, during the term of the Warrants, the
properties, assets, operations and business of the Parent and any Subsidiary,
and to discuss the affairs, finances and accounts of the Parent and any
Subsidiary with any of its officers, consultants, directors, and key employees.

                 Section 3.4 Compliance with Laws. The Parent shall comply, and
cause each Subsidiary to comply, with all applicable laws, rules, regulations
and orders, the noncompliance with which could have a Material Adverse Effect.

                Section 3.5 Keeping of Records and Books of Account. The Parent
shall keep and cause each Subsidiary to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Parent and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

                Section 3.6 Reporting Requirements. The Parent, only to the
extent not included in a Commission Document publicly filed and available for
public access, shall furnish two (2) copies of the following to each Purchaser
in a timely manner so long as that Purchaser shall be obligated hereunder to
purchase the Notes or shall beneficially own the Notes, or shall own Securities
which, in the aggregate, represent (or are convertible into or exchangeable for
securities which represent) more than one percent (1%) of the total combined
voting power of all voting securities then outstanding:

                (a) whether or not then required to file the same with the
Commission, all of the information required for Quarterly Reports filed with the
Commission on Form 10-Q as soon as available, but no later than within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of the Parent, but in no event prior to the time that such Reports are
publicly filed with the Commission or otherwise made publicly available;

                (b) whether or not then required to file the same with the
Commission, all of the information required for Annual Reports filed with the
Commission on Form 10-K as soon as available, but no later than within ninety
(90) days after the end of each fiscal year of the Parent, but in no event prior
to the time that such Reports are publicly filed with the Commission or
otherwise made publicly available; and

                (c) copies of all notices and information, including without
limitation notices and proxy statements in connection with any meetings, that
are provided to holders of shares of Common Stock, contemporaneously with the
delivery of such notices or information to such holders of Common Stock.

                Section 3.7 Other Agreements. Without the prior written consent
of the holders of a majority in principal amount of the then outstanding Notes,
neither the Company nor the Parent shall enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability of the
Parent or any Subsidiary to perform under any Transaction Document.

                Section 3.8 Reservation of Shares. So long as the Notes and/or
the Warrants remain outstanding, the Parent shall take all action necessary to
at all times have authorized, and

-16-

--------------------------------------------------------------------------------

reserved for the purpose of issuance, the maximum number of shares of Common
Stock to effect the exercise of the Warrants.

                Section 3.9 Disclosure of Transactions and Other Material
Information. On or before 8:30 a.m., New York City time, on the fourth Business
Day immediately following the Closing Date, the Parent shall file a Current
Report on Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement, forms of the Note, the Warrant, the
Registration Rights Agreement and the Security Agreement, in the form required
by the Exchange Act (the “8-K Filing”). For purposes of this Agreement, a
“Business Day” means any day except Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in the State of Colorado
generally are authorized or required by law or other government actions to
close. Subject to the foregoing, neither the Company, Parent nor any Purchaser
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Parent shall
be entitled, without the prior approval of any Purchaser, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith, and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) above, each Purchaser shall be notified by the Parent (although
the consent of such Purchaser shall not be required) in connection with any such
press release or other public disclosure prior to its release).

                Section 3.10 Delivery of Securities. At Closing or as soon
thereafter as reasonably possible (but in any event no later than three Business
Days immediately following the Closing Date), the Company and Parent, as the
case may be, shall deliver to each Purchaser the original Notes and Warrants
acquired by such Purchaser at the Closing.

                Section 3.11 No Shorting of Stock. Each Purchaser represents and
warrants to the Parent that, during the period beginning on the date such
Purchaser was initially contacted by the Parent or an agent thereof with respect
to a prospective investment in the Parent and ending on the date hereof, such
Purchaser has not engaged in any Short Sales of shares of the Common Stock. Each
Purchaser, severally and not jointly with the other Purchasers, understands and
acknowledges that the Commission currently takes the position that coverage of
Short Sales of shares of the Common Stock “against the box” with the Securities
purchased hereunder prior to the effective date of the Registration Statement is
a violation of Section 5 of the Securities Act, as set forth in Item 65, Section
5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated June 1997, compiled by the Office of Chief Counsel,
Division of Corporate Finance. Accordingly, each Purchaser hereby agrees (on
behalf of itself or any Person over which it has direct control) not to use any
of the Securities to cover any Short Sales made prior to the effective date of
the Registration Statement. Additionally, each Purchaser, severally and not
jointly with the other Purchasers, agrees (a) to comply with Regulation M under
the federal securities laws, and (b) not to engage in Short Sales of the shares
of Common Stock in contravention of state and federal securities laws.

                Section 3.12 Beneficial Ownership Restrictions.

                (a) Notwithstanding anything to the contrary set forth in this
Agreement or any other Transaction Document (including, without limitation, the
Notes and the Warrants), at no time may a Purchaser exercise a Security if the
number of shares of Common Stock to be issued pursuant to such exercise, when
aggregated with all other shares of Common Stock issued

-17-

--------------------------------------------------------------------------------

to such Purchaser pursuant to the Transaction Documents, would result in such
Purchaser beneficially owning (as determined in accordance with Section 13(d) of
the Exchange Act, and the rules thereunder) in excess of 4.99% of the then
issued and outstanding shares of Common Stock outstanding at such time;
provided, however, that upon a Purchaser providing the Parent with sixty-one
(61) days notice (the “Waiver Notice”) that such Purchaser would like to waive
this Section 3.12(a) with regard to any or all shares of Common Stock issuable
upon exercise of any Security, this Section 3.12(a) shall be of no force or
effect with regard to those Securities referenced in the Waiver Notice;
provided, further, that any Purchaser may waive this Section 3.12(a) by so
indicating on the signature page to this Agreement, any such waiver to be
effective on and as of the date of this Agreement.

                (b) Notwithstanding anything to the contrary set forth in this
Agreement or any other Transaction Document (including, without limitation, the
Notes and the Warrants), at no time may a Purchaser exercise a Security if the
number of shares of Common Stock to be issued pursuant to such exercise, when
aggregated with all other shares of Common Stock issued to such Purchaser
pursuant to the Transaction Documents, would result in such Purchaser
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act, and the rules thereunder) in excess of 9.99% of the then issued
and outstanding shares of Common Stock outstanding at such time.

                Section 3.13 Intentionally Left Blank.

                Section 3.14 Negative Covenants. So long as any Purchaser shall
be obligated hereunder to purchase the Notes, or so long as any Notes are
outstanding, the Parent shall not, nor shall it permit any of its Subsidiaries
to, do any of the following without the prior written consent of the holders of
at least a majority in principal amount of the then-outstanding Notes:

                (a) redeem, purchase or otherwise acquire for value (or pay into
or set aside for a sinking or other analogous fund for such purpose) any share
or shares of its capital stock, except for a transaction in which all
outstanding shares of preferred stock are concurrently redeemed, purchased or
otherwise acquired; provided, however, that this restriction shall not apply to
the repurchase of shares of Common Stock from employees, officers, directors,
consultants or other persons performing services for the Parent or any
Subsidiary pursuant to agreements under which the Parent has the option to
repurchase such shares at cost or at cost plus interest at a rate not to exceed
nine percent (9%) per annum, or, if lower than cost, at fair market value, upon
the occurrence of certain events, such as the termination of employment; and
provided further, that the total amount applied to the repurchase of shares of
Common Stock shall not exceed $25,000 during any twelve month period;

                (b) authorize or issue, or obligate itself to issue, any debt
security, or otherwise incur indebtedness for borrowed money (other than (i) to
a strategic investor in connection with a strategic commercial agreement or
transaction as determined by directors of the Parent who (A) are not 5% or
greater stockholders of the Parent or the designee of any such stockholder, (B)
are not officers or employees of the Parent, any of its Subsidiaries or of a
stockholder referred to above in clause (A), (C) are not individuals related to
an officer, director or employee of the Parent or any of its affiliates which
relation is by blood, marriage or adoption and not more remote than first
cousin, and (D) do not have relationships that, in the opinion of the Parent’s
Board of Directors, would interfere with their exercise of independent judgment
in carrying out the responsibilities of the directors (the “Independent
Directors”), (ii) pursuant to an

-18-

--------------------------------------------------------------------------------

unsecured commercial borrowing, commercial lending or commercial lease financing
transaction approved by the Independent Directors, or (iii) pursuant to the
acquisition of another corporation or entity by the Parent by consolidation,
merger, purchase of all or substantially all of the assets, or other
reorganization);

                (c) enter into any definitive agreement or commitment with
respect to any of the foregoing; or

                (d) cause or permit any Subsidiary to engage in or enter into
any definitive agreement or commitment with respect to any of the foregoing.



ARTICLE IV

Conditions



                Section 4.1 Conditions Precedent to the Obligation of the
Company and Parent to Close and to Sell the Notes and Warrants. The obligation
hereunder of the Company and Parent to close and issue and sell the Notes and
the Warrants to the Purchasers on the Closing Date is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s and Parent’s sole benefit and may
be waived by the Company and Parent at any time in its sole discretion and only
in writing.

                (a) Accuracy of the Purchasers’ Representations and Warranties.
The representations and warranties of each Purchaser in this Agreement and in
the other Transaction Agreements shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
as of such date.

                (b) Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.

                (c) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement.

                (d) Delivery of Purchase Price. The Purchase Price for the Notes
and the Warrants shall have been delivered to the Company at the Closing by wire
transfer of immediately available funds to such account as may have been
designated by the Company at least two (2) days prior to the Closing Date.

                (e) Delivery of Transaction Documents. The Transaction Documents
to which the Purchasers are party shall have been duly executed and delivered by
the Purchasers to the Company and Parent.

-19-

--------------------------------------------------------------------------------

                Section 4.2 Conditions Precedent to the Obligation of the
Purchasers to Close and to Purchase the Notes and the Warrants. The obligation
hereunder of the Purchasers to purchase the Notes and the Warrants and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for each Purchaser’s sole benefit and may be
waived by such Purchaser at any time in its sole discretion and only in writing.

                (a) Accuracy of the Company’s and Parent’s Representations and
Warranties. Each of the representations and warranties of the Company and Parent
in this Agreement and in each of the other Transaction Documents shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

                (b) Performance by the Company and Parent. The Company and
Parent shall have performed, satisfied and complied in all respects with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company and Parent at or prior to the Closing
Date.

                (c) No Suspension, Etc. Trading in the Common Stock shall not
have been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Parent, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg Financial Markets (“Bloomberg”)
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, nor shall a
banking moratorium have been declared either by the United States or Colorado
State authorities, nor shall there have occurred any national or international
calamity or crisis of such magnitude in its effect on any financial market
which, in each case, in the reasonable judgment of the Purchasers, makes it
impracticable or inadvisable to purchase the Notes and the Warrants.

                (d) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement.

                (e) No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Parent or any Subsidiary, or any of the officers, directors or
affiliates of the Parent or any Subsidiary, seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.

                (f) Opinion of Counsel, Etc. The Purchasers shall have received
an opinion of counsel to the Company and Parent, dated the Closing Date, in the
form of Exhibit D hereto, and such other certificates and documents as the
Purchasers or their counsel shall reasonably require incident to the Closing.

                (g) Notes and Warrants. The Company and Parent, as the case may
be, shall have delivered to the Purchasers the originally executed Notes and
Warrants (in such

-20-

--------------------------------------------------------------------------------

denominations as each Purchaser may request) being acquired by the Purchasers in
accordance with Section 3.10.

                (h) Resolutions. The Board of Directors of the Company and
Parent shall have adopted resolutions consistent with Section 2.1(b) hereof in a
form reasonably acceptable to the Purchasers (the “Resolutions”).

                (i) Reservation of Shares. As of the Closing Date, the Parent
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting the exercise of the Warrants, a number of shares of
Common Stock equal to the number of Warrant Shares issuable upon exercise of the
Warrants, assuming the Warrants were issued on the Closing Date (after giving
effect to the Warrants to be issued on the Closing Date and assuming the
Warrants were fully exercisable on such date regardless of any limitation on the
timing or amount of such exercises).

                (j) Secretary’s Certificate. The Company and Parent shall have
delivered to the Purchasers a secretary’s certificate, dated as of the Closing
Date, as to (i) the Resolutions, (ii) the Certificate of Incorporation and the
Bylaws, each as in effect at the Closing, and (iii) the authority and incumbency
of the officers of the Company and Parent executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.

                (k) Officer’s Certificate. On the Closing Date, the Company and
Parent shall have delivered to the Purchasers a certificate of an executive
officer of the Company and Parent, dated as of the Closing Date, confirming the
accuracy of the Company’s and Parent’s representations, warranties and covenants
as of the Closing Date and confirming the compliance by the Company and Parent
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.

                (l) Fees and Expenses. As of the Closing Date, all fees and
expenses required to be paid by the Company and Parent shall have been or
authorized to be paid by the Company as of the Closing Date.

                (m) Registration Rights Agreement. As of the Closing Date, the
Parent shall have entered into the Registration Rights Agreement in the form of
Exhibit E attached hereto.

                (n) Security Agreement. As of the Closing Date, the Parent and
the Company shall have entered into the Security Agreement in the form of
Exhibit F attached hereto.

                (o) Material Adverse Effect. No Material Adverse Effect shall
have occurred.



ARTICLE V





Transfer Restrictions and Legends



                Section 5.1 (a) The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company or Parent, to an Affiliate of a Purchaser or

-21-

--------------------------------------------------------------------------------

in connection with a pledge permitted by Section 5.1(b), the Company and Parent
may require the transferor thereof to provide to the Company and Parent an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and Parent, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement.

                (b) The Purchasers agree to the imprinting, so long as is
required by this Section 5.1(b), of a legend on any of the Securities in the
following form: THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT.

                Each of the Company and Parent acknowledges and agrees that a
Purchaser may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company or Parent and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company and Parent will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities, including, if the Securities are subject to registration
pursuant to the Registration Rights Agreement, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder, if required.

                (c) Certificates evidencing the Warrant Shares shall not contain
any legend (including the legend set forth in Section 5.1(b)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Warrant Shares pursuant to and in accordance with Rule 144, or
(iii) if such Warrant Shares are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations

-22-

--------------------------------------------------------------------------------

and pronouncements issued by the Staff of the Commission). The Parent shall
cause its counsel to issue a legal opinion to the Parent’s transfer agent
promptly after the Effectiveness Date (as defined in the Registration Rights
Agreement) if required by the Parent’s transfer agent to effect the removal of
the legend hereunder. If all or any portion of a Warrant is converted or
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, such Warrant Shares shall be issued free of
all legends. The Parent agrees that following the Effectiveness Date or at such
time as such legend is no longer required under this Section 5.1(c), it will, no
later than three (3) Business Days following the delivery by a Purchaser to the
Parent or the Parent’s transfer agent of a certificate representing Warrant
Shares issued with a restrictive legend (such date, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive and other legends. The Parent
may not make any notation on its records or give instructions to any transfer
agent of the Parent that enlarge the restrictions on transfer set forth in this
Section 5.1.

                (d) In addition to such Purchaser’s other available remedies,
the Parent shall pay to a Purchaser, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares (based on the closing price of the
Common Stock on the date such Securities are submitted to the Parent’s transfer
agent) subject to Section 5.1(c), $10 per Business Day (increasing to $20 per
Business Day five (5) Business Days after such damages have begun to accrue) for
each Business Day commencing two (2) Business Days after the Legend Removal Date
until such certificate is delivered in proper form. Nothing herein shall limit
such Purchaser’s right to pursue actual damages for the Parent’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

                (e) Each Purchaser, severally and not jointly with the other
Purchasers, agrees that (i) the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 5.1 is
predicated upon the Parent’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and (ii) the Purchaser will in fact sell such Securities only
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.



ARTICLE VI

Termination



                Section 6.1 Termination by Mutual Consent. This Agreement may be
terminated at any time prior to the Closing Date by the mutual written consent
of the Company, Parent and the Purchasers.

                Section 6.2 Effect of Termination. In the event of termination
by the Company and Parent or the Purchasers, written notice thereof shall
forthwith be given to the other party and the transactions contemplated by this
Agreement shall be terminated without further action by any party. If this
Agreement is terminated as provided in Section 6.1 herein, this Agreement shall
become void and of no further force and effect, except for Sections 8.1 and 8.2,
and Article VII herein. Nothing in this Section 6.2 shall be deemed to release
the Company, Parent or any

-23-

--------------------------------------------------------------------------------

Purchaser from any liability for any breach under this Agreement, or to impair
the rights of the Company, Parent or such Purchaser to compel specific
performance by the other party of its obligations under this Agreement.



ARTICLE VII

Indemnification



                Section 7.1 General Indemnity. Each of the Company and Parent
agrees to indemnify and hold harmless each Purchaser (and its respective
directors, officers, employees, affiliates, agents, successors and assigns) from
and against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by each Purchaser or any such Person as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company and Parent herein. Each Purchaser, severally but not jointly with
any other Purchaser, agrees to indemnify and hold harmless the Company and
Parent (and its directors, officers, employees, affiliates, agents,
representatives, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Company or Parent or any such Person as result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein (for the avoidance of doubt, no Purchaser shall (i) be liable to,
indemnify or hold harmless any other Purchaser, or (ii) be liable to, indemnify
or hold harmless the Company and Parent (or any of its directors, officers,
employees, affiliates, agents, representatives, successors and assigns) for any
loss, liability, deficiency, cost, damage or expense (including, without
limitation, any attorneys’ fee, charge or disbursement) arising from the acts,
omissions, representations or warranties of any other Purchaser).

                Section 7.2 Indemnification Procedure. Any party entitled to
indemnification under this Article VII (an “indemnified party”) will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VII except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect to such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such Person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the

-24-

--------------------------------------------------------------------------------

indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VII shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.



ARTICLE VIII

Miscellaneous



                Section 8.1 Fees and Expenses. Each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that the Company and Parent shall pay a flat $25,000 to Energy Capital
Solutions, L.P. (“ECS”), the lead Purchaser, to reimburse ECS for the fees and
expenses (including attorneys’ fees and expenses) incurred by it in connection
with its due diligence review of the Company and Parent and the preparation,
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder (including
ECS’s counsel’s review of the Registration Statement (as contemplated by the
Registration Rights Agreement) as special counsel to Purchasers), which shall be
due and payable in cash on the Final Maturity Date (as defined in the Note) (and
only if the Closing occurs). In addition, the Company and Parent shall pay all
fees and expenses incurred by the Purchasers in connection with any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents or incurred in connection with the enforcement of this Agreement and
any of the other Transaction Documents, following a breach by the Company or
Parent of this Agreement or any of the other Transaction Documents, including,
without limitation, all attorneys’ fees, disbursements and expenses.

                Section 8.2 Specific Enforcement; Consent to Jurisdiction.

                     (a) The Company, Parent and the Purchasers acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the

-25-

--------------------------------------------------------------------------------

other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

                (b) The Company, Parent and each Purchaser (i) hereby
irrevocably submit to the exclusive jurisdiction of the United States District
Court sitting in the Northern District of Texas and the courts of the State of
Texas located in Dallas, Texas, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby, (ii)
hereby waive, and agree not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper, and (iii) hereby waive
any and all rights they may have to a trial by jury with respect to any suit,
action or proceeding based on, or arising out of, under, or in connection with,
this Agreement. The Company, Parent and each Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 8.2 shall affect or limit any right to
serve process in any other manner permitted by law. The Company, Parent and the
Purchasers hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to the Notes, the Warrants, or any
Transaction Document shall be entitled to reimbursement for reasonable legal
fees from the non-prevailing party.

                Section 8.3 Entire Agreement; Amendment. This Agreement and the
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the other Transaction Documents, neither the Company nor
Parent nor any Purchaser make any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein. No provision of this Agreement may be waived or amended other
than by a written instrument signed by the Company, Parent and the holders of at
least a majority in principal amount of the then-outstanding Notes, and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such amendment or waiver is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Notes then outstanding. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Notes, as the case may be. Notwithstanding the foregoing or any other provision
of this Agreement to the contrary, in no event may Section 3.12 hereof be
amended under any circumstances whatsoever.

                Section 8.4 Notices. Any notice, demand, request, waiver or
other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telecopy or facsimile
at the address or number designated below (if delivered on a Business Day during
normal business hours where such notice is to be received), or the first
Business Day following such delivery (if delivered other than on a

-26-

--------------------------------------------------------------------------------

Business Day during normal business hours where such notice is to be received),
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Company or Parent:    Tatonka Oil and Gas, Inc.      950 Seventeenth
Street      Suite 2300          Denver, Colorado 80202      Attention:    Dirck
Tromp      Telecopier:    303.476.4101    with copies (which copies         
shall not constitute notice          to the Company or Parent) to:     Welborn,
Sullivan, Meck & Tooley, P.C.      821 Seventeenth Street      Suite 500       
  Denver, Colorado 80202      Attention:    Jeffrey J. Peterson, Esq.     
Telecopier:    303.832.2366    If to any Purchaser:    At the address of such
Purchaser set forth on Exhibit A to this      Agreement.     


                Any party hereto may from time to time change its address for
notices by giving at least ten (10) days written notice of such changed address
to the other party hereto.

                Section 8.5 Waivers. No waiver by any party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

                Section 8.6 Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.

                Section 8.7 Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns. After the Closing, the assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement. After the Closing, the Purchasers, in compliance with all applicable
securities laws, may assign the Notes, the Warrants, and their rights under this
Agreement and the other Transaction Documents and any other rights hereto and
thereto upon written notice delivered to the Company and Parent but without the
consent of the Company or Parent, and any such assignee shall be deemed to be a
“Purchaser” under this Agreement.

                Section 8.8 No Third Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person (other than indemnified parties, as
contemplated by Article VII).

-27-

--------------------------------------------------------------------------------

                Section 8.9 Governing Law. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Colorado,
without giving effect to the choice of law provisions. This Agreement shall not
be interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

                Section 8.10 Survival. The representations and warranties of the
Company, Parent and the Purchasers contained in Sections 2.1(o) and 2.1(s) shall
survive indefinitely and those contained in Article II, with the exception of
Sections 2.1(o) and 2.1(s), shall survive the execution and delivery hereof and
the Closing until the date two (2) years from the Closing Date, and the
agreements and covenants set forth in Articles I, III, V, VII and VIII of this
Agreement shall survive the execution and delivery hereof and the Closing
hereunder.

                Section 8.11 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.

                Section 8.12 Publicity. Each of the Company and Parent agrees
that it will not disclose, and will not include in any public announcement, the
names of the Purchasers without the consent of the Purchasers in accordance with
Section 8.3, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation, and then only to the extent of such requirement.

                Section 8.13 Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.

                Section 8.14 Further Assurances. From and after the date of this
Agreement, upon the request of the Purchasers or the Company or Parent, the
Company, Parent and each Purchaser shall execute and deliver such instruments,
documents and other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement and the other Transaction Documents.

                Section 8.15 Independent Nature of Purchasers’ Obligations and
Rights. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Purchaser Transaction Document. Nothing
contained herein or in any other Purchaser Transaction Document, and no action
taken by any Purchaser pursuant hereto or thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser confirms
that it has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be

-28-

--------------------------------------------------------------------------------

necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser (other than ECS) hereby agrees and
acknowledges that (a) Patton Boggs LLP was retained solely by ECS in connection
with their due diligence review of the Company and Parent and the preparation,
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder, and in such
capacity has provided legal services solely to ECS, (b) Patton Boggs LLP has not
represented, nor will it represent, any Purchaser (other than ECS) in connection
with the preparation, negotiation, execution, delivery and performance of this
Agreement or the other Transaction Documents or the transactions contemplated
thereunder, and (c) each Purchaser (other than ECS) should, if it wishes counsel
with respect to the preparation, negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents or the
transactions contemplated thereunder, retain its own independent counsel with
respect thereto.

[Remainder of page intentionally left blank. Signature pages to follow.]

-29-

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
date first above written.



TATONKA OIL AND GAS, INC.



By:_____________________________________
     Name: Title:

TATONKA OIL AND GAS COMPANY, INC.

By:_____________________________________
     Name: Title:

[Signatures of Purchasers to follow on next pages.]

-30-

--------------------------------------------------------------------------------

PURCHASERS:



ENERGY CAPITAL SOLUTIONS, L.P.

By:


--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title: Authorized Signatory





¨ Check box and initial if the foregoing Purchaser wishes to waive 
     the provisions of Section 3.12(a) . ______ (initial here)



-31-

--------------------------------------------------------------------------------

EXHIBIT A LIST OF PURCHASERS           Number of              Principal Amount 
  Warrants    Loan Origination      Names and Addresses    of Notes Purchased   
Purchased on the    Fee Due    Dollar Amount of  of Purchasers    on the Closing
Date    Closing Date        Initial Investment      Energy Capital Solutions,   
$200,000    616,667    $0    $200,000  L.P.                  2651 North Harwood 
                410 Rolex Building                  Dallas, Texas 75201         
        Fax No.: (214) 219-8206                  Attn: Keith J. Behrens         
          With a copy to:                    Patton Boggs LLP                 
2001 Ross Avenue, Suite 3000                  Dallas, Texas 75201               
  Fax No.: (214) 758-1550                  Attn: Fred S. Stovall, Esq.         
       


A-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF NOTE



B-1

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF WARRANT



C-1

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF OPINION



     1. Each of the Company and Parent is a corporation validly existing and in
good standing under the laws of the State of Colorado and has the requisite
corporate power to own, lease and operate its properties and assets, and to
carry on its business as presently conducted. Each of the Company and Parent is
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

     2. Each of the Company and Parent has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents and to issue the Notes, the Warrants and the Warrant Shares. The
execution, delivery and performance of each of the Transaction Documents by the
Company and Parent and the consummation by them of the transactions contemplated
thereby have been duly and validly authorized by all necessary corporate action
and no further consent or authorization of the Company, Parent or their Board of
Directors is required. Each of the Transaction Documents have been duly executed
and delivered, and the Notes and the Warrants have been duly executed, issued
and delivered by the Company and Parent and each of the Transaction Documents
constitutes a legal, valid and binding obligation of the Company and Parent
enforceable against the Company and Parent in accordance with its respective
terms. The issuance of the Warrant Shares will not trigger any preemptive rights
under the Articles of Incorporation or the Bylaws.

     3. The Notes and the Warrants have been duly authorized and, when delivered
against payment in full as provided in the Purchase Agreement, will be validly
issued, fully paid and nonassessable. The Warrant Shares have been duly
authorized and reserved for issuance, and, when delivered upon exercise or
against payment in full as provided in the Warrants, will be validly issued,
fully paid and nonassessable.

     4. The execution, delivery and performance of and compliance with the terms
of the Transaction Documents and the issuance of the Securities do not (a)
violate any provision of the Articles of Incorporation or Bylaws, (b) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company or Parent is a party and which is known to us,
(c) create or impose a lien, charge or encumbrance on any property of the
Company or Parent under any agreement or any commitment known to us to which the
Company or Parent is a party or by which the Company or Parent is bound or by
which any of its respective properties or assets are bound (other than under the
Security Agreement), or (d) result in a violation of any Federal, state, local
or foreign statute, rule, regulation, order, judgment, injunction or decree
(including Federal and state securities laws and regulations) applicable to the
Company or Parent or by which any property or asset of the Company or Parent is
bound or affected, except, in all cases other than violations pursuant to
clauses (a) and (d) above, for such conflicts, default, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

D-1

--------------------------------------------------------------------------------

     5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company or Parent is
required under Federal, state or local law, rule or regulation in connection
with the valid execution, delivery and performance of the Transaction Documents,
or the offer, sale or issuance of the Securities, other than filings as may be
required by applicable Federal and state securities laws and regulations, or the
NASD rules and regulations.

     6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company or Parent which questions
the validity of the Agreement or the transactions contemplated thereby or any
action taken or to be taken pursuant thereto. To our knowledge, other than as
set forth in the Schedules or the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending, or threatened, against or
involving the Company or Parent or any of their properties or assets and which,
if adversely determined, is reasonably likely to result in a Material Adverse
Effect. To our knowledge, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or Parent or any officers or directors of
the Company or Parent in their capacities as such.

     7. Provided that the representations of the Purchasers under the
Transaction Documents are complete and correct, the offer, issuance and sale of
the Notes and the Warrants to the Purchasers, and the offer, issuance and sale
of the Warrant Shares to the Purchasers pursuant to the Warrants, are exempt
from the registration requirements of the Securities Act of 1933, as amended.

D-2

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REGISTRATION RIGHTS AGREEMENT

E-1

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

F-1

--------------------------------------------------------------------------------